Name: COMMISSION REGULATION (EC) No 2150/95 of 8 September 1995 suspending Regulation (EC) No 1088/95 on the opening of an invitation to tender for the refund for the export of cereals to all third countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  tariff policy
 Date Published: nan

 9 . 9 . 95 | EN [ Official Journal of the European Communities No L 215/9 COMMISSION REGULATION (EC) No 2150/95 of 8 September 1995 suspending Regulation (EC) No 1088/95 on the opening of an invitation to tender for the refund for the export of cereals to all third countries Whereas for economical reasons, it is appropriate to suspend until 12 October 1 995 this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the cortimon organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of exports on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 1088/95 (4) provides for the issuing of an invitation to tender for export refunds ; HAS ADOPTED THIS REGULATION : Article 1 The tender under Regulation (EC) No 1088/95 is hereby suspended until 12 October 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . P) OJ No L 179, 29 . 7. 1995, p. 1 . 3) OJ No L 147, 30 . 6. 1995, p. 7 . ( «) OJ No L 109, 16 . 5. 1995, p. 13 .